Citation Nr: 9932101	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  95-40 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran's PTSD resulted in definite, but no more than 
definite, social and industrial impairment, as contemplated 
by the applicable rating criteria in effect prior to November 
7, 1996.


CONCLUSIONS OF LAW

The schedular criteria for a 30 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R., § 
4.130, Diagnostic Code 9411 (effective November 7, 1996) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for an increased evaluation for PTSD is 
plausible and capable of substantiation and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation of a service-connected 
disability generally is a well-grounded claim).  When a 
veteran submits a well-grounded claim, VA must assist in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a).  The Board is satisfied that all relevant evidence 
has been obtained regarding the veteran's claim, and that no 
further assistance to the veteran with respect to these 
claims are required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his service-connected 
PTSD, and has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

Facts
 
VA outpatient records from 1993 to 1995 show that the veteran 
participated in Vietnam veterans group therapy sessions and 
individual psychotherapy.  His treatment was later terminated 
in December 1995 because he had missed a number of 
appointments.  Subsequent records reflect the status of the 
veteran's marital relationship and some Vietnam related 
issues but it do not specifically detail any PTSD  disorder 
related symptomatology.  For example, in July 1995 the 
veteran felt that he had resolved a number of issues and that 
he had gained some insight into his behavior.  According to a 
February 1995 letter from a VA physician, the veteran could 
not attend work on February 8, 1995 due to intensification of 
his PTSD.

Upon VA PTSD examination in April 1995, the veteran reported 
that he had separated from his wife.  He based the separation 
essentially on his inability to trust others.  For example, 
the veteran said that his wife broke his trust when she told 
him to forget his Vietnam experience and get over it.  Her 
statements bothered him because she did not understand what 
he was going through emotionally.  Based on this, he 
separated from her.  At work, he continued to have 
difficulty.  Apparently these work difficulties threatened 
his ability to remain employed.  For example, his 
hyperarousal prevented him from sleeping restfully.  He 
explained that he only slept about four hours a night.  Thus, 
he was tired at work.  He also had hypervigilance with a 
continuing startle response, even 25 years after the war.  At 
restaurants, he insisted on sitting in the background with 
his back to the wall.  He continued to have emotional 
numbness, alienation, and avoidance, and, with the loss of 
his one trusting relationship with his wife, he felt that 
that his whole sense of being had been disrupted.  He 
experienced both rage and depression over this.  One to two 
times a month, he indicated that he had nightmares, frequent 
flashbacks, and intrusive thoughts about Vietnam.

The mental status evaluation revealed that the veteran was 
alert, oriented, and cooperative.  He was neatly coifed and 
casually dressed.  He spoke softly but his speech was 
coherent and goal directed.  He did not appear to have 
psychomotor slowing.  He acknowledged depression but denied 
suicidal or homicidal thoughts.  There was no evidence of 
thought disorder.  His insight into his condition, 
particularly his severely impaired ability to trust, was 
quite poor.  His social judgment generally appeared to have 
been affected by his lack of insight and ability to trust.  
In the matter of his job, however, he seemed to be exercising 
restraint and good judgment in the face of severe harassment.  
The veteran appeared competent for VA purposes.  The final 
diagnosis was PTSD.

In February 1996, the veteran appeared before a hearing 
officer at the RO.  He testified that he had PTSD and that he 
was a recovering alcoholic who had been sober for almost 15 
years.  According to his testimony, he felt that his PTSD was 
the cause of his problems at work.  In support, he pointed to 
a VA doctor's statement in the record.  The VA doctor 
essentially indicated that the veteran had missed work due to 
PTSD flare-ups.  At the time of the hearing, he was employed 
with Boston Community Services as the director of maintenance 
engineering.  He had worked there for seven years.  He did 
not get along with his supervisor, and he disputed the 
supervisor's written reprimands, which were of record.  His 
supervisor reportedly would brag that he dodged the draft and 
did not have to go to Vietnam.  This bothered the veteran.  
He worked by himself for the most part, although he got along 
fine with other people besides his supervisor.  The veteran 
maintained that his PTSD flare-ups had increased during the 
last two years.  During a flare-up, he would request time off 
work from his supervisor.  As noted, however, his supervisor 
was unsympathetic.  Away from work, he had separated from his 
wife the preceding April, but he subsequently moved back in 
December.  Nevertheless, he felt that his relationship with 
his wife was not going well.  He had three stepchildren who 
lived with his wife.  He was not active in any social clubs 
or fraternal societies.  He spent most of his time alone in 
the basement of his house.  He described himself as a night 
person who did not sleep well at night.  He would watch 
television until he fell asleep, however, he would wake up 
several times throughout the night.  He experienced 
nightmares several times a week where, according to his wife, 
he would scream and hit her.  He met a few people at the 
Alcoholics Anonymous meetings but he did not socialize with 
them.  He stopped treating with the VAMC in January 1995.  He 
also felt that his hyperawareness and anxiety impaired his 
functional ability. 

According to VA outpatient treatment reports from 1998, the 
veteran received individual treatment following an evaluation 
in March 1998.  At that time, he complained of escalating 
anxiety due primarily to his separation from his wife two 
days before.  In addition, a woman, with whom he had carried 
on a long term affair, broke up with him around the same 
time.  He acknowledged that he was devastated and needed to 
talk someone.  He felt that his PTSD symptoms had increased 
during these stressful events, although he did not begin 
drinking again.  He was anxious and not sleeping well due to 
intrusive thoughts about Vietnam.  He startled easily and his 
mood was down.  He denied thoughts of harming himself or 
others.  He was oriented times three and there was no 
indication that he was experiencing delusions, 
hallucinations, or paranoia.  He was employed full-time by 
the Town of Canton as a carpenter.  He denied work related 
problems.  He had been treated four years before at the Vet 
Center and the VAMC.  He later attended a few group PTSD 
sessions.

Upon VA PTSD examination in August 1998, the veteran reported 
that he was receiving treatment at the VA Medical Center 
(VAMC) until recently.  He stopped treatment due to the 
retirement of his VA doctor.  He indicated that he was unable 
to relate to the retired doctor's replacements.  He echoed 
the complaints that he detailed at the April 1995 VA 
examination.  He added that he had no true friends.  He 
worked hard to control his rage and depression, while 
continuing to relive his traumatic Vietnam experiences.  The 
mental status examination revealed that the veteran was 
alert, oriented, and cooperative.  He was dressed in his work 
clothes.  He spoke softly and appropriately.  There was no 
evidence of any psychomotor agitation or retardation.  He 
acknowledged that he had depression and anxiety, but he 
denied homicidal or suicidal thoughts.  His insight into his 
condition was minimal.  His social judgment appeared to be 
within normal range although he lacked insight into the cause 
of his difficulties.  He reported that he had no roots or 
home community since he was raised in Roxbury, Massachusetts 
and there had been a total turn-over of the neighborhood.  He 
developed containment and coping skills.  He had two children 
from his first marriage, a daughter 29, and a son 22.  His 
son had severe emotional problems and he had been unable to 
obtain employment.  The examiner found the veteran to be 
competent for VA purposes.  The diagnosis was PTSD with a GAF 
of 67.

In August 1999, the veteran appeared before the undersigned.  
At the time of the hearing, the veteran was employed as a 
carpenter and maintenance man for the Town of Canton.  
According to his testimony, he had been working there for 
almost two years and he was getting along well with his 
supervisor, unlike at his previous job.  Nevertheless, he 
maintained that his job aggravated his PTSD because it 
exposed him to loud noises that would startle him.  For 
example, he worked with loud power tools.  About a week 
before this hearing, a co-worker startled the veteran by 
starting a jack hammer.  The unexpected noised evoked a 
startle response in the veteran, and he thought he was back 
in Vietnam.  He explained that, when startled, his hands 
would shake, his heart would race, and he would sweat 
excessively.  This would last from 15 to 45 minutes.  As a 
result, he would have to sit down and collect himself before 
going back to work.  He recollected that these attacks would 
occur two to three times a week.  He described memory 
problems at work.  For example, he would forget to complete 
an assignment.  

Away from work, he described himself as a night person who 
generally averaged four hours of intermittent sleep a night.  
In the morning he would be anxious due to the nightmares.  
According to his wife, he would yell, kick, and spit at her 
during the night.  He would have no memory of this, however.  
At the time of the hearing, he was not attending therapy.  He 
used to go for therapy at the VAMC, however, it had an 
adverse effect on him.  For example, discussing his war 
experiences would trigger terrible nightmares.  Therefore, he 
found the therapy unproductive and he stopped going to it.  
He indicated that his current job was relatively stable.  He 
felt that his problems occurred mainly at night.  Although he 
had a few friends at work, to include his supervisor, he did 
not socialize with them after work.  He indicated that he was 
suspicious of people.  At the time of the hearing he was 
living back with his wife after several separations.

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.

The general provisions applicable to rating a disability 
provide that each disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  Similarly, 38 C.F.R. § 4.2 
requires that the rating specialist interpret reports of 
examination in light of the whole-recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately the elements of 
disability present.  Further, each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Also the basis of a disability rating is the 
ability to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1999).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Effective November 7, 1996, VA amended several sections of 
the Schedule for Rating Disabilities (Rating Schedule) in 
order to update the portion of the Rating Schedule, 
pertaining to mental disorders to ensure that current medical 
terminology and unambiguous criteria are used.

At that time, the general rating formula for mental disorders 
was replaced with different criteria, and, in some instances 
the nomenclature employed in the diagnosis of mental 
disorders was changed to conform with the American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), Fourth Edition (1994), 
replacing DSM-III-R.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In Rhodan v. West, 12 Vet. App. 55 (1998), however, the Court 
held that the Board could not apply the revised rating 
schedule to a claim prior to the effective date of the 
revised legislation.

In this case, the Board will review the disability under the 
old and new criteria.  The Board notes that the RO evaluated 
the veteran's claim under the old regulations in making its 
rating decision dated June 1995.  The November 1995 statement 
of the case and the April 1996 supplemental statement of the 
case referred to the old regulations.  The August 1998 
supplement statement of the case evaluated the veteran's 
claim using the new regulations.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Under the old diagnostic criteria for PTSD, in effect prior 
to November 7, 1996, a disability rating of 10 percent 
required mild social and industrial impairment.  A 30 percent 
rating was assigned when there was a definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, or when psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating was warranted 
when the ability to establish and maintain effective or 
favorable relationships with people was considerably impaired 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93 (O.G.C. Prec. 9-93); 59 Fed. 
Reg. 4752 (1994).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

Under the new diagnostic criteria for dysthymia with a 
secondary anxiety reaction, a 10 percent rating is for 
application for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

In reviewing the evidence of record for the veteran's 
service-connected PTSD, the Board is of the opinion that a 30 
percent rating is warranted under the old regulations.  In 
this regard, the evidence cumulatively shows definite social 
and industrial impairment.  For example, the veteran spent 
most of his social time alone watching television.  He had 
been separated several times from his wife and, although as 
of the August 1999 Travel Board hearing he was living with 
her, he essentially felt that the relationship was not 
working.  He did not socialize with anyone else.  With 
respect to work, although he experienced personnel problems 
at his previous job, he currently liked his new one with the 
Town of Canton.  He got along well with his co-workers and 
his supervisor.  The Board notes, however, that this job 
exposed him to loud noises that have caused startle 
responses.  Thus, the evidence of record equates to definite 
social and industrial impairment.  Therefore, given the 
chronic nature and severity of the veteran's symptomatology, 
the Board concludes, that a rating of 30 percent is in order 
as the appellant's PTSD is shown to be productive of definite 
symptomatology under the old criteria.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411.  

In light of the allowance under the old law, the Board will 
forego an analysis with respect to a 30 percent rating under 
the new regulations.

A rating of 50 percent is not, however, warranted pursuant to 
the old regulations, based on the evidence as a whole, 
because it does not show that his ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  For example, the veteran had been continuously 
employed for nine years.  Although he switched jobs around 
two years ago, overall his PTSD did not considerably impair 
his ability to work during the last nine years.  Furthermore, 
he testified that he got along well with his current co-
workers and supervisor.  Thus, the evidence fails to show 
that PTSD warrants a rating in excess of 30 percent.  
Therefore, the Board is of the opinion that the disability 
picture more nearly approximates the criteria for a 30 
percent rating.  38 C.F.R. § 4.132, Diagnostic Code 9411.

The Board also finds that a 50 percent evaluation under the 
new criteria is not warranted for the period from November 7, 
1996.  As noted, the Board cannot apply the revised rating 
schedule to a claim prior to the effective date of the 
revised legislation.  Rhodan, 12 Vet. App. 55.  Therefore, 
the evidence of record from November 7, 1996 does not show 
that he had occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  As noted in the August 1998 VA 
examination report, the examiner assigned a GAF score of 67.  
According to DSM-IV, a GAF score of 67 (actually 61 to 70) is 
assigned for some mild symptoms or some difficulty in social 
occupational, or school functioning but generally functioning 
pretty well, with some meaningful interpersonal 
relationships.  Accordingly, a 50 percent evaluation for the 
veteran's PTSD is not warranted under the new regulatory 
criteria either.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.130, Diagnostic Code 9411.

As to the veteran's entitlement to a rating in excess of 30 
percent, the evidence is not so evenly balanced as to raise 
doubt with respect to any material issue.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to a 30 percent rating for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits. 



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

